Citation Nr: 0334534	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  96-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis prior to August 30, 2002. 

2.  Entitlement to a current evaluation in excess of 30 
percent for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974, and retired in August 1994 following continuous active 
service from March 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1995, December 1998, and March 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Board notes that, at the time of the aforementioned 
rating decision in December 1998, the veteran's previous 
noncompensable evaluation for service-connected dermatitis 
was increased to 10 percent, effective September 1, 1994, the 
date following the veteran's discharge from service.  In a 
subsequent rating decision of March 2003, the veteran's 10 
percent evaluation for service-connected dermatitis was 
increased to 30 percent, effective August 30, 2002, the date 
of revised schedular criteria for the evaluation of service-
connected skin disorders.  Since the time of that decision, 
the veteran has continued to voice his disagreement with the 
schedular evaluation assigned for his service-connected 
dermatitis.  

This case was previously before the Board in August 1999, at 
which time it was remanded for additional development.  Since 
the time of that remand, the veteran has raised a number of 
other issues, including service connection for sleep apnea, 
and increased evaluations for service-connected defective 
hearing and disorders of the right and left knees.  However, 
none of those issues have yet been perfected for appellate 
review.  Accordingly, the sole issues currently before the 
Board are those listed on the title page of this decision.  



REMAND

The veteran in this case seeks an increased evaluation for 
service-connected dermatitis.  In pertinent part, it is 
argued that various manifestations of that disability have 
been in the past and continue to be more serious than 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective schedular evaluations 
assigned. 

In that regard, the Board notes that, on August 30, 2002, 
there became effective new schedular criteria for the 
evaluation of service-connected skin disorders.  Those 
revised criteria provide for the evaluation of service-
connected skin disabilities on the basis of the percentage of 
the entire body or exposed areas affected, or, in the 
alternative, the necessity for and frequency of systemic 
therapy with corticosteroids or other immunosuppressive 
drugs.  While at the time of the most recent VA dermatologic 
examination in January 2003, some description was provided of 
the veteran's service-connected skin disorder, that 
description did not take into account the aforementioned 
criteria.  Accordingly, an additional VA examination will be 
undertaken prior to a final adjudication of the veteran's 
current claim.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that, notwithstanding correspondence in March 
and April 2002, and the issuance (in June 2002) of a 
Supplemental Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the veteran and 
his representative have not been provided with adequate 
notice of the VCAA, or of the specific information and 
evidence needed to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of aforementioned, the case is REMANDED to the RO 
for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2003, the date of 
the veteran's most recent VA examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded 
an additional VA dermatologic examination 
in order to more accurately determine the 
current severity of his service-connected 
dermatitis.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to the percentage of the veteran's 
entire body or exposed areas affected by 
his service-connected dermatitis.  The 
examiner should, additionally, 
specifically comment as to the need for 
systemic therapy (such as corticosteroids 
or other immunosuppressive drugs).  
Should it be determined that the 
veteran's service-connected dermatitis 
does, in fact, require such systemic 
therapy, an additional comment is 
requested regarding the required 
frequency of such therapy during the 
previous 12-month period.  Finally, the 
examiner should specifically comment 
regarding the presence of any ulceration 
or extensive exfoliation or crusting, as 
well as systemic or nervous 
manifestations or repugnance associated 
with the veteran's service-connected 
dermatitis.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to conduct 
and completion of the examination.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
dermatitis, both prior to and after 
August 30, 2002.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedents.  The requisite period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



